                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHARLES DAVID GORDON,
                                                                                        Case No. 12-cv-00769-PJH
                                  8                    Petitioner,

                                  9              v.                                     ORDER LIFTING STAY
                                  10     JOE A. LIZARRAGA,
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to the October 16, 2018, Order granting the motion for stay and

                                  15   abeyance pending resolution of the state habeas petition to exhaust state court remedies

                                  16   as to claims 2, 9, 12 and 14 of the federal petition, and upon notification by petitioner

                                  17   Charles David Gordon, known as Angie Denise Gordon, that the California Supreme

                                  18   Court denied her petition for writ of habeas corpus, IT IS HEREBY ORDERED that the

                                  19   stay is LIFTED and the federal habeas proceedings are REOPENED.

                                  20          Because petitioner presented new evidence in support of her unexhausted claims

                                  21   in the traverse, after respondent had already filed an answer in response to the Order to

                                  22   Show Cause, additional briefing will be limited to the issues raised in the traverse by the

                                  23   evidence of her gender dysphoria diagnosis and treatment in support of claims 2, 9, 12

                                  24   and 14. IT IS ORDERED that within 56 days of the date of this order, respondent must

                                  25   file a supplemental answer addressing the presentation to the state court of the evidence

                                  26   of petitioner’s gender dysphoria diagnosis and treatment in support of claims 2, 9, 12 and

                                  27   14 and the merits of those previously unexhausted claims. If petitioner wishes to respond

                                  28   to the supplemental answer, she shall do so by filing a supplemental traverse within
                                  1    twenty-eight (28) days of the filing of the supplemental answer. After the time to file the

                                  2    supplemental traverse has passed, the matter will be submitted on the papers.

                                  3           IT IS SO ORDERED.

                                  4    Dated: April 3, 2019

                                  5                                                 __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  6                                                 United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
